DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 7/27/21 is acknowledged. The applicant has filed a preliminary Amendment on 8/5/21 that has canceled claims relating to other species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rolling ball element provided on the underside of the attachment” of claim 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities:
Instant paragraph [0072] recites “syringe plunger engaging end 2410” in lines 1-2. Reference numeral 2410 however is used elsewhere to describe the “main body 2410”. It is believed lines 1-2 should be amended to recite “syringe plunger engaging end 2420” based off at least Figs. 24-25 (no amendment to the drawings appears necessary).  
Appropriate correction is required.

Claim Objections
Claims 17-38 are objected to because of the following informalities:  
As to claim 17, line 9 recites “relative axial movement relative to the syringe body”. The first instance of “relative” does not appear necessary and the applicant may consider deleting it.  
As to claim 17, applicant should amend “a user” in line 10 to recite “the user” since a user was already introduced in line 8.
Claim 23 should be amended to include a period at the end of the claim.
Claim 24 recites “wherein the further comprising” in line 1. Applicant likely did not intend to include “wherein the”.
As to claim 28, “to abutting” in line 2 was likely intended to read “to abut”.
As to claim 38, “comprise” in line 2 was likely intended to read “comprises”.
Claims 18-38 are objected to as they depend from an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 38, MPEP 2164.01(a) states:
 There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Even in consideration of the above factors, the limitations of claim 38 have not been described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The only mention of the “rolling ball element” is in instant paragraph [0076] which states “a rolling ball or element may be provided on the underside of the attachment to roll over the raised or recessed gradations as the attachment moves relative to the syringe body”. However this rolling ball element is never shown in the drawings, and it is never explained how the rolling ball element is attached to the rest of the attachment or what is considered the underside of the attachment.

The following is a quotation of 35 U.S.C. 112(b):


Claims 17-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17, the recitation of “a syringe” in the preamble as well as in line 2 creates confusion as to whether these are intended to refer to the same syringe or different syringes. The examiner will assume that these are referring to the same syringe. This also results in confusion in dependent claims that refer to “the syringe” including claims 23, 25, and 34.
As to claim 17, the current wording in line 6 of “a guide end adapted to receive and support the attachment” is unclear because the guide end is part of the attachment (i.e. the language is saying that the guide end is adapted to receive the attachment, which the guide end is a part of). It is believed the applicant may have intended for this to say “a guide end adapted to receive the syringe body and support the attachment”.
Claim 25 recites “the lateral indicia on the sides of the syringe body” in lines 3-4. The lateral indicia introduced in line 2 were only mentioned as being on “a side thereof” (when referring to the syringe) and not sides of the syringe body, so it is unclear how many indicia there are and whether they must be on sides of the syringe body or just side(s) of the syringe.
Claim 26 recites “the guide ring and lateral guide extension” in line 3 but line 2 introduced “two lateral guide extensions”. It is therefore not clear if line 3 was intended to refer to both of the two lateral guide extensions or only one. The examiner will assume line 3 was meant to refer to both of the two lateral guide extensions.
Claim 34 recites “the syringe lumen diameter and plunger travel length” in lines 1-2. Both “the syringe lumen diameter” and “the… plunger travel length” lack a proper antecedent basis.
Claim 38 recites the limitation "the underside of the attachment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-38 are rejected as they depend from an objected-to claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 23-26, 29, 31-33, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creaturo et al. (US 2015/0196714 A1).
As to claim 17, Creaturo discloses a system for operating a syringe (see Figs. 21-29) comprising: a syringe comprising a syringe body (barrel 402) and a plunger (104), the syringe body having an axially extending flat surface (either of “opposing flat faces of the barrel” – see para 0088, Figs. 21-23, 28, 29) and defining a syringe lumen (interior of barrel 402); an attachment (dosage indicator 424) comprising: a main body having a plunger engaging end (see annotated Fig. 25 below) adapted to engage the plunger and a guide end (see annotated Fig. 25) adapted to receive and support the attachment for sliding movement on the syringe body (see Figs. 21-29, para 0088); a thumb-engaging projection (see annotated Fig. 25 below; however the examiner points out that the plunger flange 108 can additionally be interpreted as part of the thumb-engaging projection) for permitting a user to apply force to the attachment to cause relative axial movement relative to the syringe body (see Figs. 21-29; the projection attaches to flange at rear of plunger and would be capable of receiving a force from a user – either directly or indirectly through force applied to flange – for causing relative axial movement of the attachment), a viewing window (410) formed in the main body for allowing a user to view the syringe flat surface (para 0088, Figs 27a-29); and a pair of guide rails (see annotated Fig. 25 below) on the main body for supporting the attachment for sliding movement on the syringe flat surface (see Figs. 27a-29).

    PNG
    media_image1.png
    691
    429
    media_image1.png
    Greyscale

As to claim 18, Creaturo discloses the system of claim 17 as described above, and further wherein the attachment further comprises at least one guiding projection (tiny projections under thumb-engaging projection – see annotated Fig. 2 below) disposed near the thumb-engaging projection for supporting the attachment for sliding movement on the syringe body flat surface (the annotated guiding projections support the attachment for sliding movement as they help attach the attachment to the plunger flange – see Figs. 25-29).

    PNG
    media_image2.png
    672
    307
    media_image2.png
    Greyscale

	As to claim 19, Creaturo discloses the system of claim 17, and further comprising a tactile indicator (“external features on the barrel”) for generating a tactile event to the user as the main body moves relative to the syringe body (see para 0027 – “an interior of the collar contacts external features on the barrel to produce the at least one of an audible and tactile alert in response to plunger movement”).
	As to claim 20, Creaturo discloses the system of claim 17 as described above, and further wherein the attachment main body guide end includes a U-shaped extension for receiving the syringe body (see annotated Fig. 25 below and Figs 28-29)

    PNG
    media_image3.png
    633
    564
    media_image3.png
    Greyscale


As to claim 23, Creaturo discloses the system of claim 17, and further wherein the syringe includes a flange (see annotated Fig. 23 below) and a recess (annotated in Fig. 23 below) in the flange for accommodating the attachment main body when the attachment is in an installed position (see Figs. 27a-29).

    PNG
    media_image4.png
    462
    191
    media_image4.png
    Greyscale

	As to claim 24, Creaturo discloses the system of claim 17 as described, and further comprising a pair of guiding projections (parts of 424 which connect legs to collar 426 – see annotated Fig. 25 below) disposed on a side of the attachment that is opposite the thumb-engaging projection and arranged to engage the syringe flat surface (see annotated Fig. 25 below and Figs 28-29).

    PNG
    media_image5.png
    615
    385
    media_image5.png
    Greyscale

	As to claim 25, Creaturo discloses the system of claim 17, wherein the syringe is provided with lateral indicia (404 or 406) on a side thereof and wherein the attachment is provided with at least one lateral position indicator (walls of window 410) that coincides with the lateral indicia on the sides of the syringe body (see Figs. 28-29).
As to claim 26, Creaturo discloses the system of claim 17, wherein the guide end includes a continuous guide ring (see annotated Fig. 25 below – the guide ring is continuous inasmuch as the guide ring 2436 shown in instant Fig. 25) joining two lateral guide extensions (see annotated Fig. 25 below) extending from the attachment main body (see annotated Fig. 25 below), the guide ring and lateral guide extension providing a continuous guide surface adapted to guide the attachment on the syringe body (see annotated Fig. 25 below & Figs. 28, 29).

    PNG
    media_image6.png
    550
    500
    media_image6.png
    Greyscale


	As to claim 29, Creaturo discloses the system of claim 17 as describe above, and further wherein the syringe body flat surface is provided with indicia (404 and/or 406) thereon, and where the viewing window is arranged to permit viewing of the syringe body flat surface as the attachment moves relative to the syringe body (see Figs. 27a-29, para 0088).
	As to claim 31, Creaturo discloses the system of claim 17 as describe above, and further comprising lateral position indicators (walls of windows 410) that coincide with lateral indicia (404 and/or 406) on at least one side of the syringe body (see Figs. 28, 29).
	As to claim 32, Creaturo discloses the system of claim 17 as described above, and further wherein the thumb-engaging projection has a semi-circular shape (see annotated Fig. 26 below; it was noted in the rejection of claim 17 that the plunger flange 108 can be interpreted as part of the thumb-engaging projection – part of 108 comprising a semi-circular shape).

    PNG
    media_image7.png
    550
    358
    media_image7.png
    Greyscale

	As to claim 33, Creaturo discloses the system of claim 32 as described above, wherein the thumb-engaging portion includes a gripping surface (see annotated Figs. 25-26 below).

    PNG
    media_image8.png
    566
    564
    media_image8.png
    Greyscale

	As to claim 36, Creaturo discloses the system of claim 17 as described above, and further a tactile event feature (curved walls of collar 426) to indicate incremental movement to the user in a tactile and/or audible manner (see para 0027 – “an interior of the collar contacts external features on the barrel to produce the at least one of an audible and tactile alert in response to plunger movement”).
	As to claim 37, Creaturo discloses the system of claim 36 as described above, and further wherein the tactile event feature comprises at least one guide projection (see curved walls of collar 426 in Fig. 25) positioned to encounter raised or recessed gradations on the syringe body as the attachment slides relative to the syringe body (see para 0026, 0027; also see para 0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo in view of Tao (US 5,830,152).
As to claim 21, Creaturo discloses the system of claim 17 as described above.
Creaturo is silent to a first fastening wall extending generally orthogonally from the main body and including a recess formed therein for receiving and retaining a shaft of the syringe plunger.
Tao discloses a first fastening wall (wall surrounding notch 111) extending generally orthogonally from an attachment (syringe holder 10) (see Fig. 2, fastening wall extending orthogonally from rest of rear holder 109 of syringe holder 10) and including a recess (notch 111) formed therein for receiving and retaining a shaft of the syringe plunger (16) (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system of Creaturo and substitute the current plunger engaging end of Creaturo for the plunger engaging end of Tao (which includes rear holder 109 & notch 111, as well as a top portion above holder slot 110 which could be interpreted as the thumb engaging projection) such that Creaturo includes first fastening wall extending generally orthogonally from the main body and including a recess formed therein for receiving and retaining a shaft of the syringe plunger. One would have been motivated to do as a substitution of one known type of plunger engaging end (e.g. that of Tao) for another (that of Creaturo), as both are demonstrated in the art as known means for securing an attachment to a plunger (see Figs. 1-3 & lines 7-11 col. 7 of Tao & MPEP 2144.06).

Claims 22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo in view of Tran et al. (US 2016/0243313 A1, hereafter ‘Tran’).
As to claim 22, Creaturo discloses the system of claim 17 as described above, and further wherein the viewing window is arranged to display the flat surface (see Figs. 27a-29) 

Tran teaches “A syringe barrel may be formed from a transparent or translucent material, such that a position of the plunger within the bore is visible through the barrel.  Further, the syringe barrel may include indicia disposed thereon, such that longitudinal alignment of the plunger relative to the indicia may visually indicate a volume of material stored within the syringe” (para 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Creaturo (which already shows its indicator 424 having a similar length to plunger 104 – see Figs 25-26) such that the barrel of Creaturo is transparent. One would have been motivated to do so so that the position of an end of the plunger can be seen through the barrel (see para 0004 of Tran), which would also result in the viewing window being arranged to display the end of the plunger disposed in the syringe lumen.

As to claim 30, Creaturo discloses the system of claim 17 as described above. Creaturo is silent to wherein the viewing window is arranged to permit viewing of an end of the syringe plunger within the syringe lumen as the syringe plunger travels within the syringe lumen.
Tran teaches “A syringe barrel may be formed from a transparent or translucent material, such that a position of the plunger within the bore is visible through the barrel.  Further, the syringe barrel may include indicia disposed thereon, such that longitudinal alignment of the plunger relative to the indicia may visually indicate a volume of material stored within the syringe” (para 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Creaturo (which already shows its indicator 424 having a similar length to plunger 104 – see Figs 25-26) such that the barrel of Creaturo is transparent. One would have been motivated to do so so that the position of an end of the plunger can be seen through the barrel (see para 0004 of Tran), which would also result in the viewing window being arranged to permit viewing of an end of the syringe plunger within the syringe lumen as the syringe plunger travels within the syringe lumen.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo.
As to claim 27, Creaturo discloses the system of claim 24 as described above. While Creaturo does not expressly show wherein the guiding projections (annotated above) each have a circular surface for engaging the syringe body flat surface, it would have been an obvious matter of design choice to change the shape of the guiding projections since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo in view of Erickson et al. (US 2008/0262435 A1, hereafter 'Erickson').
As to claim 34, Creaturo discloses the system of claim 17 as described above. 
Creaturo does not expressly recite wherein the syringe lumen diameter and plunger travel length are selected to facilitate dispensing a volume, as indicated by indicia on the syringe, of no more than .5 ml.
Erickson teaches low-dosage syringes and reads “To permit small dosages of medicine to be administered, the syringe barrel may include a relatively thick sidewall, which in combination with the outer diameter and barrel length, may define a relatively small chamber for receiving small dosages of medicine.  In some embodiments, for example, the interior chamber of the syringe barrel can be configured to receive 0.2 mL of fluid or less” (para 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the syringe lumen diameter and/or the plunger travel length, to facilitate dispensing volumes such as 0.2mL, which falls within the scope of no more than 0.5mL. One would have been motivated to do so as Erickson teaches how there are numerous benefits of specifically configuring syringes for administering low-dosages (see para 0005-0011 of Erickson).

As to claim 35, Creaturo in view of Erickson teaches the system of claim 34 as described above. Creaturo is silent to the limitations of claim 35 however Erickson teaches “The number and labeling of the gradation markings 54 can be altered, however, depending on the fluid capacity of the syringe and its intended use” (para 0030). It would have been further obvious to one having ordinary skill in the art to have modified Creaturo in view of Erickson such that indicia include marks on the syringe body corresponding to increments of various values, including a value of .01 ml, depending on the fluid capacity of the syringe and the intended use of the syringe (see para 0030 of Erickson).

Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 28, Creaturo in view of Tao teaches the system of claim 21 as described above. Creaturo is silent to wherein the attachment includes a second wall extending from the main body and arranged to abut a plunger button on the syringe plunger in combination with the limitations of claim 21. While Tao discloses a second wall (top wall above holder slot 110) extending from a main body (rest of 109) and arranged to abut a plunger button (18) on the syringe plunger (see Figs. 1-3 of Tao), it was noted in the rejection of claim 21 that in a substitution of the plunger engaging end of Creaturo of Tao, the “second wall” of Tao would be interpreted as the new thumb-engaging projection (and thus could not also be interpreted as the second wall). Therefore if modifying Creaturo in view Tao, there does not appear to be a way to interpret the modified version of Creaturo to have all of the limitations of claim 28 in combination with the limitations of claims 21 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783